                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PETER STROJNIK,                                    Case No. 3:19-cv-02556-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER ON PLAINTIFF’S MOTION
                                                   v.
                                   9                                                        FOR PARTIAL JUDGMENT AND
                                                                                            DEFENDANT’S MOTION TO
                                  10     VY VERASA COMMERCIAL COMPANY                       ENFORCE COMPLIANCE WITH
                                         LLC, et al.,                                       SCHEDULING ORDER
                                  11                    Defendants.                         Re: Dkt. Nos. 20, 24
                                  12
Northern District of California
 United States District Court




                                  13          Despite the Northern District of California’s orders related to Americans with Disabilities

                                  14   Act (“ADA”) litigation, before me are two motions filed by ADA plaintiff Peter Strojnik. He

                                  15   brings suit against defendant VY Verasa Commercial Company LLC dba the Westin Verasa Napa

                                  16   for violations of the ADA, among other claims. Strojnik’s first motion seeks partial summary

                                  17   judgment, and the second seeks an order requiring VY Verasa to comply with the Scheduling

                                  18   Order for this case. The former motion runs afoul of the Northern District’s General Order 56 on

                                  19   ADA litigation; the latter lacks merit because Strojnik is equally at fault for the stalemate at which

                                  20   this case finds itself. Accordingly, I deny both motions and order both sides to get this case back

                                  21   on track.

                                  22                                            BACKGROUND

                                  23          Stroknik describes himself as a disabled veteran and an ADA tester. Complaint

                                  24   (“Compl.”) [Dkt. No. 1] ¶ 2, Add. B. On May 13, 2019, Strojnik filed a pro se complaint against

                                  25   VY Verasa. He asserts that he “is deterred from visiting” the hotel based on his knowledge of its

                                  26   noncompliance with the ADA. Compl. ¶ 12. The same day the complaint was filed, the parties

                                  27   were ordered to comply with the scheduling order for ADA cases. Dkt. No. 4.

                                  28          Strojnik also included as defendants the law firm Sheppard, Mullin, Richter & Hampton,
                                   1   VY Verasa counsel Greg Hurley, and Hurley’s wife. On September 4, 2019 I dismissed with

                                   2   prejudice the claims against Sheppard Mullin. Dkt. No. 19. When resolving that motion, I wrote,

                                   3   “The parties are admonished to comply with the Scheduling Order for ADA cases.” Id.

                                   4          The following day, Hurley emailed Strojnik offering September 30 for the parties’ joint

                                   5   site inspection. Declaration of Greg Hurley ISO Oppo. Compliance Mot. (“Hurley Decl. II”) Ex.

                                   6   A [Dkt. No. 26-2]. Strojnik agreed and wrote that he would bring his own equipment to the

                                   7   inspection.1 Id.

                                   8          Strojnik filed the pending motion for partial summary judgment on September 13, 2019.

                                   9   Motion for Partial Summary Judgment (“MSJ”) [Dkt. No. 20]. Hurley informed Strojnik that his

                                  10   motion was noncompliant with General Order 56 and requested that he withdraw it. Declaration

                                  11   of Greg Hurley ISO Oppo. MSJ (“Hurley Decl. I”) [Dkt. No. 23-1] Ex. A [Dkt. No. 23-2].

                                  12   Strojnik neither responded nor withdrew the motion.
Northern District of California
 United States District Court




                                  13          On September 30, both Strojnik and Hurley appeared at the hotel for the joint inspection.

                                  14   VY Verasa General Manager Don Shindle was also present, although he did not come out to meet

                                  15   Strojnik. See Hurley Decl. II ¶ 4; Compliance Mot. 1-2. According to Hurley, Strojnik had no

                                  16   tools with him, was unprepared for the inspection, and failed to point out specific changes needed

                                  17   to the property, instead only referring him to the Due Diligence Report filed with his motion for

                                  18   partial summary judgment. Hurley Decl. II ¶¶ 6-7. According to Strojnik, Hurley was highly

                                  19   unpleasant during their interaction. Compliance Mot. 2. Strojnik left, and no inspection occurred.

                                  20          After the parties’ failed site inspection, Strojnik filed a motion to enforce compliance with

                                  21   the Scheduling Order. Motion to Enforce Compliance (“Compliance Mot.”) [Dkt. No. 24].

                                  22                                           LEGAL STANDARD

                                  23          General Order 56 governs ADA litigation in the Northern District of California. It was

                                  24   adopted in 2005 to advance efficient and effective litigation of ADA cases, and it has been

                                  25   amended several times since then. The parties to an ADA access case are obligated to conduct a

                                  26   joint site inspection as set forth in paragraph 3:

                                  27
                                       1
                                  28     He also agreed that he would not serve Hurley or his wife in light of my order dismissing the
                                       claims against Sheppard Mullin. Hurley Decl. II Ex. A.
                                                                                       2
                                                      No later than 105 days after filing the complaint, the parties and their
                                   1                  counsel, accompanied by their experts if the parties so elect, shall
                                                      meet in person at the subject premises. . . . They shall jointly inspect
                                   2                  the portions of the subject premises, and shall review any
                                                      programmatic or policy issues, which are claimed to violate the
                                   3                  Americans with Disabilities Act.
                                   4   General Order No. 56 ¶ 3. Paragraph 4 further provides that at the joint site inspection or within

                                   5   28 days, the parties “shall meet in person and confer regarding settlement of the action.” Id. ¶ 4.

                                   6   General Order 56 stays discovery and proceedings other than those provided for in the Order

                                   7   “unless the assigned judge orders otherwise.” General Order 56 ¶ 2. But see Johnson v. Otter,

                                   8   No. 18-CV-01689-BLF, 2019 WL 452040, at *2 (N.D. Cal. Feb. 5, 2019) (“General Order 56 does

                                   9   not bar the filing of a motion challenging the pleadings or the court’s jurisdiction.”).

                                  10                                              DISCUSSION

                                  11          Pending before me are two motions. First, Strojnik moves for summary judgment on two

                                  12   of his claims, for violations of the ADA and California’s Unruh Civil Rights Act. Second,
Northern District of California
 United States District Court




                                  13   Strojnik moves to enforce compliance with General Order 56 and seeks costs associated with his

                                  14   travel to the September 30 joint site inspection. Compliance Mot. 3. VY Verasa asserts that the

                                  15   motion for summary judgment violates General Order 56 and that Strojnik arrived at the joint site

                                  16   inspection unprepared. Oppo. MSJ 3.

                                  17          The motion for summary judgment plainly violates General Order 56 and my express

                                  18   admonition to the parties that they must comply with this district’s Scheduling Order for ADA

                                  19   cases. See Dkt. Nos. 4, 19. Strojnik filed his motion on September 13, more than two weeks

                                  20   before the parties’ scheduled joint site inspection on September 30. As the briefing for the

                                  21   pending motions makes clear, the parties have engaged in neither a joint site inspection nor a

                                  22   settlement discussion. General Order 56 expressly stays all discovery and proceedings absent a

                                  23   contrary order from me. Strojnik’s motion is DENIED on this basis alone.2

                                  24          VY Verasa further requests that I sanction Strojnik in the amount of $3,000 to compensate

                                  25   it for attorney fees incurred in opposing the motion for summary judgment. Oppo. MSJ 4. In

                                  26
                                  27   2
                                         I also note that summary judgment would not be appropriate in any event because VY Verasa is
                                  28   entitled to pursue discovery from Strojnik related to his asserted disability and the barriers he
                                       alleges he encountered.
                                                                                         3
                                   1   support of its request VY Verasa notes that Strojnik has engaged in abusive tactics from the

                                   2   start—most notably by adding counsel’s wife as a defendant—and that he refused to withdraw the

                                   3   motion for summary judgment despite receiving a prompt warning that it violated General Order

                                   4   56. Id.; Hurley Decl. I ¶ 2, Ex. A. Strojnik does not address the request in his reply. See Reply

                                   5   [Dkt. No. 25]. Just like all litigants, Strojnik is obligated to familiarize himself with this district’s

                                   6   rules and guidelines, including General Order 56. Strojnik’s behavior has been questionable since

                                   7   this case’s inception. I am taking note of Strojnik’s behavior. I will not award sanctions at this

                                   8   time, but I will consider this conduct in any future motion if his litigation performance does not

                                   9   substantially improve. I expect better.

                                  10           Strojnik next moves that I order VY Verasa to comply with the Scheduling Order. It is no

                                  11   surprise that the parties have differing accounts of the reasons their site inspection failed. General

                                  12   Order 56 clearly lays out the purpose of a site inspection: to “jointly inspect the portions of the
Northern District of California
 United States District Court




                                  13   subject premises, and shall review any programmatic or policy issues, which are claimed to violate

                                  14   the Americans with Disabilities Act.” General Order 56 ¶ 3. I am concerned not with which party

                                  15   is to blame but rather with the fact that the inspection did not occur and that as a result, this case is

                                  16   not progressing.3 Both parties are ordered to agree on a new date for a joint inspection and to

                                  17   actually conduct that inspection—and a settlement discussion, either at the same time or within 28

                                  18   days—as they are obligated to do. The inspection shall occur no later than December 1, 2019.

                                  19           Strojnik further requests that I order VY Verasa to compensate him for various expenses

                                  20   he incurred to travel to the site inspection in the amount of $1,321.00. The request is denied.

                                  21   Whether or not Strojnik experienced unpleasantness, even according to his own account Strojnik

                                  22   was invited to inspect the premises while he was there. Compliance Mot. 1-2 (paraphrasing

                                  23   Hurley as saying, “This is your inspection so go and inspect”). Strojnik’s Due Diligence Report

                                  24   cannot satisfy his obligations under General Order 56.

                                  25

                                  26
                                  27   3
                                         Both sides could have done better. Strojnik should have arrived prepared to conduct the
                                  28   inspection and remained on site in order to do so, and counsel for VY Verasa should have put
                                       aside his frustration in the name of moving this case along.
                                                                                         4
                                   1                                           CONCLUSION

                                   2          Strojnik’s motions are resolved as set forth above. Both parties shall conduct themselves

                                   3   with civility and meet their obligations as set forth in the Scheduling Order. The November 13,

                                   4   2019 hearing on these motions is VACATED.

                                   5          IT IS SO ORDERED.

                                   6   Dated: November 12, 2019

                                   7

                                   8
                                                                                                  William H. Orrick
                                   9                                                              United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       5
